*287OPINION ON REMAND
PER CURIAM.
On remand from the supreme court for reconsideration of this case in light of Munoz v. State, 629 So.2d 90 (Fla.1993), we find 1) that there is no police conduct which would indicate a violation of due process, and 2) that there is evidence of predisposition of the appellant to commit the crimes of sale or delivery of cocaine and possession of cocaine; therefore, the issue of entrapment was properly submitted to the jury. See Lewis v. State, 634 So.2d 207 (Fla. 3d DCA 1994). We, therefore, affirm the judgment and sentence.
BOOTH, WOLF and KAHN, JJ., concur.